Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment filed March 16, 2021, claims 1-20 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election with traverse of Group I, claims 1 and 8-10, directed to a method for co-compartmentalizing a cyclic polypeptide with a polynucleotide encoding the cyclic polypeptide; and the election of Species without traverse as follows: 
Species (A): wherein the species of compartment is a gel bead (encompassed by instant claim 1), 
Species (B): wherein the species of what happens after the gel bead compartment is disrupted comprises, wherein a new compartment is formed around the gel bead (instant claim 7), and
Species (C): wherein the species of microfluidic device is a flow cell made of PDMS on a glass slice and comprising networks of microchannels (instant claim 14), in the reply filed on March 16, 2021 is acknowledged.  

The traversal is on the grounds that: (a) Groups II and III should not be divided from Group I given: (a) that these are all claims dependent from Group I claims, and (b) there is no burden on the Examiner for examining this subject matter together (Applicant Remarks, pg. 1, first partial paragraph).
Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. Regarding Groups II and III, the Examiner respectfully notes that the claims are directed to groups of inventions which are not so linked as to form a single general inventive concept. It is noted that Group I comprises the steps of: (i) forming a compartment; (ii) expressing a polypeptide; and (iii) cyclizing a polypeptide; while Group II comprises the method according to claim 1 (e.g., steps (i)-(iii)), further comprising additional method steps including: (iv) screening the cyclic polypeptide; and (v) selecting the 

Claims 2-7 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 16, 2021.

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1, 8 and 10 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed August 21, 2019 claims the benefit of PCT/EP2018/054442, filed February 22, 2018, which claims the benefit of United Kingdom Patent Application 1702938.0, filed on February 23, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2019 has been considered. An initialed copy of the IDS accompanies this Office Action.

Claim Objection/Rejections
	Claim Interpretation: The Examiner has interpreted the term “compartment” as recited in claim 1 to refer to any physical boundary which delineates an interior volume separate from an external environment such as, for example, a water droplet, a gel bead, spots on a substrate, pores of a membrane, lipid vesicles, a water-in-oil emulsion, a box, a well in a well plate, channels of a flow cell, etc.
	The Examiner has interpreted the term “followed by” as recited in claim 8 to refer to a polynucleotide having sequences in a specific order (e.g., comprising 5’ to 3’ (i) a sequence encoding an intein fragment, (ii) a sequence encoding the cyclic polypeptide, and (iii) a sequence encoding a C-terminal intein fragment) and/or to refer to a polynucleotide that simply comprises each of the sequences recited (e.g., a sequence encoding an intein fragment, a sequence encoding the cyclic polypeptide, and a sequence encoding a C-terminal intein fragment).

Claim Objection
(1)	Claim 1 is objected to because of the following informalities: Claim 1 recites “a method for co-compartmentalizing a cyclic polypeptide with a polynucleotide encoding the polypeptide” in lines 1-2, wherein a preamble that recites, “a method for producing a cyclic polypeptide co-compartmentalized with a polynucleotide encoding the cyclic polypeptide” might be more appropriate (See, instant published Specification, paragraphs [0058]-[0061]).  
Appropriate correction is required.


(2)	Claim 10 is objected to because of the following informalities: Claim 10 recites an abbreviation such as “IVTT” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 8 is indefinite for the recitation of the term “followed by” in lines 2-3 because it is unclear as to the meaning of the term “followed by”, and whether the term denotes a specific position of a sequence in the polynucleotide (e.g., the polynucleotide comprises 5’ to 3’ a sequence encoding an intein fragment, a sequence encoding the cyclic polypeptide, etc.), whether the term simply refers to a list of sequences of the polynucleotide (e.g., a sequence encoding an intein fragment, and a sequence encoding the cyclic polypeptide, etc.), or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Regarding claims 1 and 8, Benkovic et al. teach methods of producing cyclic peptides and splicing intermediates of peptides in a looped conformation, wherein the methods utilize the trans-splicing ability of split inteins to catalyze cyclization of peptides from a precursor peptide having a target peptide interposed between two portions of a split intein (Abstract, lines 1-7). Benkovic et al. teach in Figure 1, a method of making a cyclic peptide from a nucleic acid molecule, such that a nucleic acid molecule is prepared so that its nucleotide sequence encodes a polypeptide (interpreted as a polypeptide encoding a cyclic polypeptide) having in consecutive order a first portion of a split intein (e.g., Ic) (interpreted as a C-terminal intein fragment), a peptide to be cyclized (e.g., a target peptide) (interpreted as a sequence encoding the cyclic polypeptide), and a second portion of a split intein (e.g., IN) (interpreted as an N-terminal intein fragment), wherein the nucleic acid molecule can be incorporated into an expression vector to facilitate expression in a host system where the nucleic acid can be transcribed and translated into a precursor polypeptide (interpreted as expressing a polypeptide, and IVTT system) having the peptide to be cyclized interposed between the two split intein portions, such that the two portions of the split intein come together and place the precursor peptide in a conformation that sets off chemical reactions that ultimately yield a cyclic peptide as shown in Figure 2 (interpreted as a polynucleotide encoding a cyclic polypeptide; expressing a polypeptide from the polynucleotide; cyclizing the polypeptide; sequences in order; and an IVTT system, claims 1 and 8); (paragraph [0086]; and Figures 1 and 2). Benkovic et al. teach that the number of peptides that can be screened in an assay can be dramatically increased by using cells that express the peptides such as, bacteria engineered to express a library of linear peptides can be added to the screening assay, and those bacteria that express the screened for characteristic can be picked directly from the assay (interpreting cells as a compartment, claim 1) (paragraph [0009], lines 1-6). Benkovic et al. teach that expression of the construct within a host system such as a bacterium or eukaryotic cell results in the production of a fusion protein (interpreting cells as a compartment, claim 1) (paragraph [0011], lines 10-12).

Benkovic et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 



(2)	Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Foster et al. (Journal of Biomolecular Screening, 2015, 20(5), 563-576).
Regarding claims 1, 8 and 10, Foster et al. teach the creation of cyclic peptide libraries (Abstract, line 6). Foster et al. teach that the majority of biologically produced cyclic peptide libraries are formed using phage/phagemid display or by split-intein cyclization of peptides and proteins (SICLOPPS) (pg. 563, col 2; first full paragraph, lines 1-3). Foster et al. teach that SICLOPPS allows the intracellular production (interpreted as a compartment) of cyclic peptide libraries of up to 108 members, wherein this genetically encoded approach uses the Synechocystis sp. (Ssp) PCC6803 DnaE trans inteins that have been rearranged so that their splicing results in cyclization of the extein; the C terminal intein (IC) is followed by randomized extein and the N terminal intein (IN), wherein splicing of the resulting rearranged cis intein causes cyclization of the extein peptides as shown in Figure 2 (interpreted as forming a compartment; expressing a polypeptide; cyclizing the polypeptide; a sequence encoding an N-terminal intein fragment, a sequence encoding a cyclic polypeptide, and a sequence encoding a C-terminal intein fragment, claims 1 and 8) (pg. 564, col 2, fifth full paragraph). Foster et al. teach that SICLOPPS libraries have been shown to function in a variety of prokaryotic and eukaryotic organisms and so can be used in any cell-based screen (interpreting cells and organisms as compartments, claim 1) (pg. 564, col 2, last full paragraph). Foster et al. teach that SICLOPPS libraries have also been screening in mammalian cells, wherein retroviral vectors expressing variants of the DnaB intein from Ssp PCC6083 were delivered to human BJAB lymphocytes, and intein splicing in human cells was demonstrated with high efficiency and fidelity (pg. 565, col 1; last partial paragraph, lines 1-5). Foster et al. teach that flexizymes are de novo tRNA aminoacylation ribozymes capable of charging a diverse range of amino acids onto tRNA, although not suitable for the intracellular production of cyclic peptides, flexizymes have been extensively employed for the in vitro production of cyclic peptide libraries that contain non-natural amino acids (interpreted as contacting a polynucleotide with an IVTT mixture comprising tRNA charges with a non-natural amino acid, claim 10) (pg. 565, col 2, last full paragraph). Foster et al. teach that flexizymes have been most widely combined with the PURE in vitro transcription/translation (IVTT) system (interpreted as an IVTT mixture, claim 10) (pg. 566, col 1; first full paragraph, lines 1-2). Foster et al. teach that after puromycin attachment, a pool of randomized cyclic peptides containing a selection of non-natural amino acids is generated, reverse transcription mRNA from interfering with binding and precedes affinity selection for a target protein immobilized on bead (interpreted as a compartment), such that those displaying affinity for the target can then be amplified by polymerase chain reaction (PCR) to generate an enriched library of initial hits that can be used in further rounds of screening and amplification (pg. 566, col 2, last partial paragraph; and pg. 567, col 1, first partial paragraph). Foster et al. teach that the methodology has been successfully used to identify cyclic peptide with high affinity for a number of targets including E6AP, an enzyme involved in the conjugation of polyubiquitins onto multiple targets (pg. 567, col 1; first full paragraph, lines 1-4).
Foster et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 1, 8 and 10 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/Amy M Bunker/
Primary Examiner, Art Unit 1639